DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of a permanent magnet having a magnetic pole direction parallel to a width direction that is orthogonal to the central-axis line direction and the extending direction, the permanent magnet being placed in proximity, in the width direction, to the fixed element and the movable element; an intermediate cover including: a magnet retainer that retains the permanent magnet; and a covering plate that is a rectangular plate portion extending in the width direction from an end of the magnet retainer in the central-axis line direction, the covering plate facing the contact mechanism unit, the intermediate cover being formed integrally from an insulating material and supported and fixed by the base frame; and an outer cover including: a top plate extending in the central-axis line direction and the width direction and facing the bottom plate across the contact mechanism unit; a first side plate extending in a direction parallel to the extending direction from one end of the top plate in the central-axis line direction and facing the covering plate; a second side plate extending in a direction parallel to the extending direction from another end of the top plate in the central-axis line direction and facing the first side plate across the contact mechanism unit and the coil; and a pair of third side plates connected to the top plate, the first side plate and the second side plate, the outer cover being formed integrally from an insulating material, the outer cover having an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837